Citation Nr: 1309357	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for congestive heart failure, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle/joint pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a stomach disorder (claimed as constipation), to include as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a sleep disorder (claimed as fatigue), to include as due to an undiagnosed illness.

8.  Entitlement to service connection for abnormal weight loss/gain, to include as due to an undiagnosed illness.

9.  Entitlement to an initial compensable disability rating for eczema.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to May 1999, to include service in Southwest Asia during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (BVA or Board) from December 2005, August 2006, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested a Travel Board hearing in his Substantive Appeal (on VA Form 9).  The requested hearing was conducted in August 2011 at the RO in Buffalo, New York, before the undersigned Veterans Law Judge (VLJ).

The Veteran testified that his actual symptoms on appeal is abnormal weight gain and not weight loss; thus, the Board has recharacterized the issue as listed on the title page. 

In May 2012 the Board remanded the issues on appeal in order for the RO to review newly submitted evidence that did not have a waiver of review by the Agency of Original Jurisdiction; the RO reviewed the evidence and issued a Supplemental Statement of the Case (SSOC) in December 2012. 

The June 2011 rating decision denied entitlement to service connection for hypothyroidism.  The Veteran did not file a notice of disagreement; however, at the August 2011 rating decision he asked if it was on appeal.  Thus, the Board finds that it does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated.

The Veteran testified that he served two deployments in Southwest Asia with one in 1992-1993 and one in 1994.  According to the Veteran's DD 214 the Veteran had no 
foreign service; however, the Veteran's service personnel records include evidence of foreign service.   A November 1993 Annual Enlisted Performance Report indicated that the Veteran was deployed to Al Dharfa Air Base from November 1992 to March 1993 and a November 1994 Annual Enlisted Performance Report indicated that the Veteran had a second tour to Al Dharfa Air Base.  Thus, the Board finds that the RO must obtain all of the Veteran's service personnel records and any updated DD-214 or DD-215 in order to verify the Veteran's foreign service.   

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  

The Board finds that the Veteran warrants VA examinations for headaches, sleep disturbance, congestive heart failure, muscle/joint pain, stomach disorder (claimed as constipation), memory loss, fatigue, abnormal weight loss/gain, in order to determine the nature and etiology of those conditions, to include if they are due to undiagnosed illness.  

The Veteran was afforded VA examinations for his service-connected eczema in March 2006 and October 2007; the Veteran testified that his eczema has increased in severity since his last VA examination.  When the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected eczema.

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. In September 2011 the Veteran submitted business cards for all his private doctors; the RO should determine if there are any outstanding treatment records from the doctors. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated VA and private treatment records.  The RO should determine if we have all outstanding private treatment records from the doctors that the Veteran submitted business cards for in September 2011.  

If additional records are needed then the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

2.  The RO should obtain all outstanding service personnel records and any updated DD-214 or DD-215 in order to verify the Veteran's foreign service.   

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of headaches, sleep disturbance, congestive heart failure, muscle/joint pain, stomach disorder (claimed as constipation), memory loss, fatigue, abnormal weight loss/gain.  The claims folder, including this remand, should be made available to and reviewed by each and every examiner for use in the study of this case and the prepared report of each such evaluation should indicate whether the claims file was made available and reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Following a review of the relevant medical evidence in the claims file, the clinical evaluation, and any tests that are deemed necessary, the VA examiner(s) should address the following questions, providing a rationale for any opinion offered:  

(a)  For each of the following conditions: headaches, sleep disturbance, congestive heart failure, muscle/joint pain, stomach disorder (claimed as constipation), memory loss, fatigue, abnormal weight loss/gain, the VA examiner must separately answer all of the following questions:  

1. Taken into consideration all of the Veteran's medical records and his lay statements, does he have signs or symptoms of any of the above conditions?

2. For each condition, has it existed for six months or more?  If so what is the date of onset?

3. For each condition, are the signs and symptoms associated with a known clinical diagnosis? If so what diagnosis?
 
4. For each condition, if it is associated with a known clinical diagnosis is it at least likely as not (50 percent or greater) related to the Veteran's military service?

(b) If the Veteran has a current diagnosis of congestive heart failure, is it at least likely as not (50 percent or greater) related to his military service, to include his in-service mononucleosis ?

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

4.  The Veteran should be scheduled for a VA examination to determine the current nature and severity of his eczema.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should discuss the current nature and severity of the Veteran's eczema in terms of the applicable rating criteria.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



